Citation Nr: 0636145	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  98-20 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for lumbar myositis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Jose Arturo Juarbe Ortiz


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979 and had additional military reserve 
service.  He sustained injuries in the line of duty on August 
5, 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1998, December 1999, and 
November 2003 rating decisions by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

A hearing was held in September 2000 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.

The Board remanded the case to the RO, in November 2004, 
through the Appeals Management Center (AMC), in Washington, 
DC.  Thereafter, the Board issued a decision in December 2005 
disposing of all issues except the issue of service 
connection for lumbar myositis.  That issue was remanded to 
the RO, again, via the Appeals Management Center (AMC), in 
Washington, DC.  The development requested on remand was 
completed, and the case has been returned to the Board for 
continuation of appellate review.  

In its November 2004 remand, the Board noted the claimant's 
February 2004 correspondence that might be construed as a 
claim of entitlement to a total rating based upon individual 
unemployability (TDIU) and referred the matter to the RO for 
appropriate action.  The Board calls the RO's attention to 
the veteran's April 2006 statement in which he mentions the 
February 2004 correspondence and requests TDIU consideration.  
The veteran has clearly stated a claim of entitlement to 
TDIU, and the matter is referred to the RO for its 
expeditious adjudication.  


FINDING OF FACT

Lumbar myositis is residual to the truck accident that 
occurred while the veteran was performing military service 
while on reserve duty.  

CONCLUSION OF LAW

Lumbar myositis was incurred in service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).


As explained below, the Board has found the evidence and 
information currently of record to be sufficient to grant the 
appellant's claim of service connection for lumbar myositis.  
As such, the Board is satisfied that VA has complied with 
both the notification requirements, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and the duty to assist 
requirements of the VCAA.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).  

Analysis

No service department examination during the years after the 
veteran completed active duty in 1979 and continuing through 
July 1994 showed a defect of the lumbar spine.  Although the 
evidence indicates that a physical examination was not 
performed shortly before the veteran's period of reserve duty 
when the truck accident occurred on August 5, 1997, the 
veteran nevertheless is accorded the presumption of sound 
health at entrance on that period of reserve duty.  Given 
this fact, it is next necessary to determine whether there is 
clear and unmistakable evidence to rebut the presumption of 
soundness.  

"When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
However, if the government fails to rebut the presumption of 
soundness under section 1111, the veteran's claim is one for 
service connection."  Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

See also VAOPGCPREC 3-03.  Thus, to rebut the presumption of 
soundness VA must show by clear and unmistakable evidence 
both that the veteran's disability pre-existed service and 
was not aggravated by service.  Clear and unmistakable 
evidence is a more formidable evidentiary burden than the 
preponderance of the evidence standard.  See Vanerson v. 
West, 12 Vet. App. 254, 258 (1999) (noting that "clear and 
convincing" burden of proof, while a higher standard than a 
preponderance of the evidence, is a lower burden to satisfy 
than clear and unmistakable evidence).  It is an "onerous" 
evidentiary standard, requiring that the no-aggravation 
result be "undebatable".  Cotant v. West, 17 Vet. App. 116, 
131 (2003).

The Board is aware that a VA physician, in an opinion dated 
in April 2006, determined that the veteran had a preexisting 
low back disorder-including specifically lumbar myositis-
before the truck accident on August 5, 1997.  As well, the 
examiner pointed out that the veteran did not complain of low 
back pain at the time he fractured his left wrist on August 
5, 1997.  Additionally, he mentioned that service medical 
records (apparently service medical records covering the 
claimant's earlier period of active duty from  June 1976 to 
June 1979) were silent as to a low back condition.  
Implicitly, then, the examiner found that a preexisting 
lumbar myositis underwent no increase in severity with 
respect to the August 5, 1997, truck accident.  

By contrast with the April 2006 VA examiner's medical 
opinion, the Board has considered the January 1998 report of 
a service department physician, who had evaluated the veteran 
during a period of time shortly after the August 5, 1997, 
truck accident.  It was the examiner's opinion that there was 
a probability of low back pain aggravation associated with 
the incident of August 5, 1997.  

In order to rebut the presumption of soundness, VA must show, 
by clear and unmistakable evidence, that a veteran's 
disability existed prior to service and that it was not 
aggravated during service.  Wagner, 370 F.3d at 1096.  Prior 
to the Court's holding in Wagner, VA was required to show 
only clear and unmistakable evidence of a preexisting 
condition to overcome the presumption of soundness.  See 
Crowe, 7 Vet. App. at 245; 38 C.F.R. 3.304(b)(2004); cf. 70 
Fed. Reg. 23,027, 23,029 (May 4, 2005) (amending 3.304(b) to 
conform to Wagner holding).  Thus, the effect of the Federal 
Circuit's decision in Wagner was to increase VA's burden to 
rebut the presumption of soundness for wartime veterans.  

In this case, two medical opinions pointedly differ about 
whether the veteran's demonstrated lumbar myositis underwent 
an increase in severity, i.e., whether it was aggravated, 
during the period of reserve duty when the August 5, 1997, 
truck accident occurred.  Hence, aggravation of lumbar 
myositis is not a matter which may be regarded as 
"undebatable."  The Board concludes that the evidence does 
not clearly and unmistakably show that lumbar myositis both 
preexisted the veteran's period of reserve duty, when the 
August 5, 1997 truck accident occurred, and was not 
aggravated during that interval of service.  Thus, the 
presumption of soundness has not been rebutted, and the 
veteran's claim is one for service connection based on 
incurrence in service.

The medical evidence indicates that service department 
physicians first noted the presence of lumbar muscle sprain 
with myositis after the veteran's August 5, 1997, truck 
accident.  Moreover, in statements made for purposes of 
treatment during the period not long after the August 5,1997, 
truck accident, the veteran related that low back pain had 
first started after that incident.  As well, a service 
department examiner determined that lumbar myositis was on a 
post-traumatic basis.  Upon a review of the totality of the 
evidence and with resolution of the benefit of doubt in the 
claimant's favor, the Board concludes that a grant of service 
connection for lumbar myositis is in order, on the basis of 
service incurrence. 


ORDER

Service connection for lumbar myositis is granted.  



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


